Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 11 has been cancelled.
Claim 12, line 1 “according to claim 11” has been changed to –according to claim 1—
Claim 17, line 1 “according to claim 11” has been changed to –according to claim 1—
Claim 20, line 1 “according to claim 11” has been changed to –according to claim 1—


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Dennis (US Pat # 5,215,193) teaches providing an oral care container a container (10) capable of containing a first dental tool and a second dental tool (see Figure 2 which shows two toothbrushes 24) wherein the container includes an upper cover (27), a base (20), a partition plate (47), and a storage space whose boundaries include the upper cover and the base (see view of Figure 3); the upper cover is detachably mounted on the base (see view of Figure 2), the partition plate is positioned parallel to a long axis of the container (see Figure 2) and partitions the storage space into a first region for holding the first dental tool and into a second region for holding the second dental tool 
Dennis does not teach providing an auxiliary structure on the container for holding a mobile phone. 
Although Dietzel et al. (US Pub # 2016/0317268) teaches an oral care kit to contain a holder (11) capable of holding a mobile phone (Paragraph 0032), such holder is formed as a contour on the lid of the device, and does not form an auxiliary structure on the container itself.
Mobile phone holders are known to exist as auxiliary structures (see for example Yuan, US Pat # 10,362,697) but are not taught to be connected to a container of an oral cleaning kit.
Indeed, none of the prior art of record teach or suggest providing a mobile phone holder as an auxiliary structure on a container of an oral cleaning kit, as oral cleaning kits are designed to be compact and minimizing water interaction, teaching away from providing an external coupling for electronics.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772